OPINION ON REHEARING.
Day, J.
— A petition for rehearing in the above case was filed by Nourse & Kauffman, in which the questions involved are discussed with much ability. To this petition the appellee was directed to respond.
We have again endeavored to examine the foundations of the foregoing opinion with a care and attention commensurate with the importance of the question involved, and the cogency of the reasoning with which we are asked to retrace our steps.
After the most careful consideration of the case we feel constrained to adhere to the conclusion before reached, believing it to be in accordance with the dictates of justice and with the reason of mankind. Some of the questions discussed in the petition for rehearing were either not presented, or but slightly alluded to in the original argument of appellant, and hence they demand a more full consideration than is accorded to them in the above opinion.
The principal point made is, that the jurisdiction which the courts of chancery have long exercised in this state of requiring the husband, in a divorce proceeding, to pay a sum for the attorney’s fees of. the-wife, is in its nature exclusive.
*171The Ecclesiastical OourtsinEngland, and theOourtsof Chancery in this country, have almost uniformly in a divorce proceeding required the husband to pay the wife’s counsel.
It cannot be conceived that the making of such an order rests in the mere uncontrollable discretion of the court trying the cause. It must be founded upon some legal principle which entitles the wife to the allowance as a matter of right, and not of mere grace.
What then is the foundation of the right?
We conceive it to be as follows: That inasmuch as ordinarily the husband possesses and controls their joint earnings, and the wife, without pecuniary means would be utterly powerless in a litigation with the husband,-the law, from a sense of propriety and justice, implies a promise of the husband to pay the fees of the attorneys necessary to the protection of the interests of the wife.
After all the refinements which may be interwoven with the subject, the legal mind must in the end rest upon this implied promise, as the only just ground of a jurisdiction, which, it is conceded, is almost everywhere exércised.
This right is usually enforced in the court which takes cognizance of the divorce proceeding.
It is eminently proper that that court should have jurisdiction of all the incidents of the divorce, and be able to grant complete relief, thus avoiding further litigation. Oftentimes that court can grant more complete relief than a court.of law, as by suspending the action of the husband until he advances or secures the sum ordered. But if, for any reason, the jurisdiction of the com’t of chancery is not invoked upon this •subject, what is there in the nature of the subject and in the kind of relief asked which ousts the jurisdiction of the courts of law? The jurisdiction of the courts of law is general; that of courts of equity attaches only when there is some special ground for equitable interference.
Why then, may not this implied promise be enforced in a court of law? It is claimed that to-sustain this jurisdiction will give rise to a multiplicity of suits, which it is the policy of the law to avoid.. We concede this would be a good ground *172for asking the court of chancery, having once assumed jurisdiction of the case, to determine the entire matter, with all its incidents, and not turn the parties over to an action at law. Put it is not, as we conceive, a reason for denying the jurisdiction of a law court when that of a court of equity has not been invoked.
2. __.. limit °msband ank mie. The petition for rehearing further suggests that ten or twelve counsel may be employed, and the difficulties of adjusting between them, in a court of law, their compensation, is an argument against the jurisdiction of such court. But it is apparent that any party, in any case, might, if he chose, employ the same number of attorneys, and yet it would scarcely he questioned that they might sue in a court of law for their compensation. The foregoing opinion f-pg husband liable to pay attorneys only when they are necessary. If more are employed than are necessary, tiren he will not be required to pay that number. If ten or twenty are procured to do the work of one, all can not recover full compensation. Each one must be paid only for the service by him rendered. We see no greater difficulty in determining the amount of service, and its value, in a proceeding at law than in equity.
Certainly the difficulty in this respeet is no greater in this case, than in one in which it becomes neeessary for the wife to exhibit articles of the peace against the husband. And yet, in such case, that the wife’s attorneys may recover in an action at law is unquestioned. Shepherd v. Mackoul, 3 Camp., 326; Morris v. Palmer, 39 N. H., 123; Warner v. Heiden, American Law Register, N. S. Vol. 11, Page 279.
It is further urged that the petition shows upon its face, that in the divorce suit the court ordered an amount of money to be paid by the plaintiff therein to his wife.
The petition does, incidentally show, that part <of the service for which this action is brought was rendered in procuring such an order, but it does not show how much was ordered paid, nor that any part of it was intended as attorney’s fees, nor that any of it was received by the attorneys as such. Nor does the demurrer direct the attention of the court to this question.
*173The only point made in the demurrer is, that the petition does not show that the defendant ever requested or employed the said plaintiffs or either of them to perform the services therein described, or ever promised, or is in any way liable to pay for the same. The last part of the demurrer, that petition does not show that defendant is in any way liable to pay for the services, is no more than saying that the petition does not state facts sufficient to' constitute a cause of action, and presents no question for the consideration of the court. Eevision § 2877. It is further urged that the petition does not show that the wife was successful in her defense, nor that the servi■ces were rendered upon the credit of the husband. Neither of these points is made by the demurrer.
It is our opinion that the petition for rehearing should be
Overruled.